Citation Nr: 1640816	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  13-32 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for psychiatric disability.

2.  Entitlement to service connection for an eye disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for bilateral knee strain.

6.  Entitlement to service connection for right upper extremity weakness.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service in the Army from June 1978 to January 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2010, December 2012, and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In July 2016, the Veteran testified at a Board hearing by videoconference.  At that time, he submitted additional evidence and also asked that the record be held open for 30 days following the hearing to provide additional time to submit evidence.  In August and September 2016, the Veteran submitted additional evidence.  

At the Board hearing, the Veteran raised the issues of entitlement to service connection for gastroesophageal reflux disease and osteopenia, both secondary to service-connected disability.  As the issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

In this decision, the Board grants service connection for tinnitus.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus had its onset in active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the favor of the Veteran, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran asserts that his tinnitus began in service after a percussion grenade exploded near him during basic training.  On his claim for benefits, he indicated that his tinnitus began in July 1978, shortly after entering service.

The Veteran's service treatment records do not show any complaints of tinnitus.  His separation form shows that he served as an ENT specialist for five years.

At an October 2013 VA examination, the Veteran reported that his tinnitus began after a grenade incident when his drill instructor threw a percussion grenade near him during basic training.  The examiner opined that the Veteran's tinnitus was not caused by or a result of military noise exposure, as there was no evidence of tinnitus in the service treatment records.  The examiner noted that as the Veteran was an audiometric assistant, the Veteran would have had documented reports of tinnitus and hearing tests.

While there is no objective evidence of tinnitus in the service treatment records, the Veteran is competent to report that a percussion grenade exploded near him during basic training.  As ringing of the ears is observable to the layperson, the Veteran's statements regarding the time of onset are competent evidence.  Layno v. Brown, 6 Vet. App. 465 (1994).  While the Board appreciates the examiner's opinion that the Veteran's tinnitus is not related to military noise exposure, the examiner did not provide an opinion as to the date of onset of the tinnitus.  The Board acknowledges the examiner's observation that the Veteran, as an ENT specialist, should have documented his tinnitus during service; however, the Board observes that the Veteran, as an ENT specialist, would have had a better understanding of tinnitus, and thus his statements that his tinnitus began in service are not only credible and persuasive, but they carry more probative value than those made by a layperson.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that his tinnitus had its onset in active service.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

Initially, the Board observes that there are outstanding medical records that may be pertinent to the case.  The Veteran's claims folder contains VA treatment records through October 2013.  At the Board hearing, the Veteran indicated that he has received treatment for the majority of his disabilities since 2014 at the Hines and North Chicago VA Medical Centers.  Thus, the AOJ should attempt to obtain any records since October 2013.

The Veteran asserts that he has a psychiatric disorder due to the stress related to his duties as a recruiter, difficulties with his last commanding officer, and an incident of sexual assault.  He was treated in service in September 1983 and diagnosed with adjustment disorder with depressed mood.  He was afforded a VA examination in January 2014.  The examiner provided a diagnosis of depressive disorder and opined that it was not caused by or a result of service.  Regarding the sexual trauma, the examiner noted the Veteran's report that he did not feel threatened and was able to make the officer leave, and that he did not endorse experiencing symptoms of depression or anxiety after that experience.  However, in a July 2016 letter, a VA psychologist noted that in January 2016 the Veteran had been diagnosed with posttraumatic stress disorder (PTSD) due to military sexual trauma.  Thus, the AOJ should ensure that all records of VA psychiatric treatment are obtained and, if warranted, afford the Veteran a new examination.

The Veteran asserts that he developed sleep apnea as a result of in-service surgery for recurrent sinusitis in 1979.  Regrettably, the records of that reported surgery are unavailable.  The available service treatment records do show a history of sinus disease on a dental record.  Post service, private medical records show complaints of excessive snoring in May 2001 and a June 2001 sleep study revealed a diagnosis of moderate obstructive sleep apnea.  In a May 2012 letter, a former girlfriend during high school and the earlier part of service stated that the Veteran did not snore prior to his deployment to Germany but in May 1982 after his deployment he snored loudly.  As snoring is a symptom of sleep apnea, the AOJ should afford the Veteran a VA examination to determine whether his sleep apnea had its onset in or is causally related to service.

With respect to a bilateral knee disability, the Veteran asserts that he injured both knees in service playing football but notes that the left knee was more severely and repeatedly injured.  His service treatment records do not show any knee injuries or complaints, but service personnel records show that he played football and a fellow soldier has indicated that he recalled the Veteran's left knee injury playing football that required a cast.  

The Veteran was afforded a VA examination in October 2013.  He reported getting hit on the outside of the left knee playing football and feeling a tearing sensation, being told by a doctor that he tore something, and wearing a long hinged brace cast for 8 to 12 weeks, following by physical therapy.  The examiner opined that the Veteran's left knee disability was not incurred in or caused by a football injury in service in 1980.  The examiner noted that while the Veteran may have injured the left knee in service, there was no evidence of a continuity of care during or after service and there was evidence of post-service injuries to the knee.  

While the Board appreciates the examiner's opinion, the Board notes that continuity of symptoms, not treatment, is required to support a claim for service connection.  The examiner also did not adequately discuss the July 2009 MRI finding of a high grade chronic partial ACL tear which by history occurred in service and whether that finding supports the Veteran's assertion that his current left knee disability is related to an in-service injury.  Lastly, the examiner did not provide a diagnosis of a right knee disability or an opinion on whether any existing right knee disability is related to service.  While the medical evidence does not contain a diagnosis of a right knee disability, the medical evidence does show complaints of right knee pain and the Veteran's statements of having right knee pain constitute competent lay evidence of persistent or recurrent symptoms of disability.  Thus, the AOJ should afford the Veteran a new examination to obtain a more complete assessment of the Veteran's knee disabilities and whether they are related to service.

With respect to right upper extremity weakness, the record indicates that it is a residual of a stroke, which the Veteran asserts was caused by his sleep apnea.  As the remand of the sleep apnea claim could affect the outcome of this claim, the Board finds that the claims are inextricably intertwined and a Board decision on this claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records from the Hines and North Chicago VA Medical Centers since October 2013, particularly of psychiatric evaluation and treatment from January 2016.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea.  The examiner should review the claims folder and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea had its onset during active service or is causally related to such service.  The examiner should consider the service treatment records showing a history of sinus disease on a dental record.  The examiner should consider the Veteran's lay statements regarding the history and chronicity of symptomatology, including his assertion that he developed sleep apnea as a result of in-service surgery for recurrent sinusitis in 1979 (records of this surgery are unavailable).  The examiner should consider the private medical records showing complaints of excessive snoring in May 2001 and a diagnosis of moderate obstructive sleep apnea after a June 2001 sleep study.  The examiner should consider the May 2012 letter from the former girlfriend noting that the Veteran did not snore until May 1982 after his deployment to Germany.  The examiner should provide a complete rationale for all conclusions.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any disability of either knee.  The examiner should review the claims folder and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that a left or right knee disability had its onset during active service or within one year thereafter, or is causally related to such service.  The examiner should consider the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

4.  Then, after undertaking any development deemed warranted by the record, to include a VA psychiatric examination, readjudicate the claims, with consideration of all of the evidence added to the claims folder since the August 2015 statement of the case.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


